 58DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited,States Steel Corporation?!,andUnited Steel-workers of America,AFL-CIO,Petitioner. Case6-RC-5704July 12, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Mark A. Rock,Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, this case was transferred to the NationalLabor Relations Board for decision. Briefs weretimely filed by the Employer and Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act for the following reasons:At both the hearing and in its brief, Petitionerdescribed the requested unit as "all craft andmaintenanceemployees, including group leaders,2employed at the Employer's Applied Research Labo-ratoryfacilitieslocated at Monroeville and Universal,Pennsylvania, excluding all other employees, techni-cians,laboratoryassistants,draftsmen, illustrationartists, officeclerical employees, plant clerical em-ployees, professional employees, guards and supervi-sorsas defined in the Act."In itsbrief, however,Petitionerfurther stated that "The employees whowould be included in this unit constitute the Employ-er'sDivision 6-Shops and Maintenance-at itsMonroeville" and Universal facilities, thereby appar-entlyrestrictingthe scope of the requested unit.Subject to this modification, Petitioner does not seekan alternative unit.,Petitioner contends that the employees sought havea sufficient community of interest to warrant. theirinclusion in,a separate appropriate unittbecause theyconstitute a closely',,identifiable;,,functionally distinctand homogeneous group since- their work , wandinterests differ from those of the employees in theseveral research divisions of the Employer's researchcenter.More specifically, Petitioner argues basicallythat the employees in issue are engaged primarily inproviding routine craft, janitorial, maintenance, andutilityservices to all of the center's buildings,equipment, and employees, and that the homogeneityof those employees is not impaired even though"some of [their] functions and duties" overlap withthose of the research technicians with whom "ofnecessity" they must work in "close cooperation andproximity" and "in some coordination" on researchprojects.The Employer argues that the requested unit isinappropriate because it is not a distinct functional,homogeneous, or even a traditionally departmentalgrouping of employees, with a sufficient mutuality ofinterestswhichwould entitle them to separaterepresentation. The Employer further contends thatonly a research centerwide unit is appropriate becauseof the unique nature of its operation and the closelyintegrated functional and operational interrelation-ship between employees and among all areas ofresearch and all divisions at the center.The Employer, a basic steel producer, is engaged inboth fundamental and applied research and develop-ment (R and D) work at its research center which iscomprised of facilities located at Monroeville, Penn-sylvania, where the major portion of its overall R andD program is conducted, and at various otherfacilities, including those located at Universal andMurrysville, Pennsylvania, both of which are locatedwithin 10-15 miles from Monroeville. No manufac-turing or production work is carried on in any of thesefacilities. The applied research segment of its center isadministratively organized into seven areas of re-search with various divisions (chemical, mathemati-cal, electrical, structural, etc.) thereunder. The basicfunction and objective of the center is to research anddevelop new equipment, new products, new processes,and new concepts relating generally to the Employer'sproducts. These objectives are accomplished on thetask force principle of utilizing the particular andindividual skillsof such employees as may benecessary, regardless of the area or division to whichthey may be assigned. The research and developmentof a process, or a project, or a piece of equipmenttherefore requires a coordinated effort between thevarious divisions, including Division 6.IThe Employer's name appears as amended at the hearing.meaningof the Act.2 Theparties stipulatedthat groupleaders are not supervisors within the192 NLRB No. 12 UNITED STATES STEEL CORP.59Division 6 is categorized by the. Employer as Shopsand Maintenance, and there arevarious machine andelectrical shops which ,are utilized primarily by-theemployees in this division,' although technicians fromother divisions-also -use the,shops on occasion. Thedivision's _246 ,employees are, by and large, classifiedby various maintenance and craft job titles, but thereis no evidence that the Employer requires craft statusfor the-performance, of the duties -required by theemployees, of Division 6, or of -any division, or thatany employee was required to have achieved craftstatusas a prerequisite for employment. Indeed, therecord shows that the Employer has no apprenticeshiptraining program, that the.three employees shown tobe craftsmen acquired that status while employedelsewhere, and that. the. Employerusesthe janitorclassificationas an entry level J or many higherpositions, including , technicians' positions, . in _all,divisions throughout the center. Moreover, althoughPetitioner-,seeks-to represent craftsmen, it- has notdesignated, nor does the record indicate, which jobtitlesor employees fall within that grouping. We mustconclude, therefore, that no craft grouping as suchexistsat the center.The record further shows that there is not a separategroup of maintenance employees within the tradition-al industrialmeaning employed at the center, thatwhileDivision 6 employees perform maintenancework, such work also is performed by technicians invarious divisions, and that maintenance work is but apart of the total responsibilities of many, if not most,of the Division 6 employees whose basic function is toaugment the R and D work by routinely participatingwith technicians in various aspects of designing,construction, maintenance, and repair of experimen-tal research equipment. The record is replete withinstancesof such close cooperation not only withregard to experimental equipment, but also as toexperimental projects, i.e., a Division 6 welder andDivision 8 technicians jointly developed, fabricated,and constructed a mine cable splicing unit; the soleDivision 6 fitter worked, on a daily basis, withDivision 2 technicians in identifying, laying out, andflamecutting pipe specimen material. Moreover, themaintenance tasks performed by Division 6 employ-ees are limited in both degree and scope. Thus, thoseclassified as janitors perform normal janitorial andhousekeeping tasks, but not for the entire center norto the exclusion of technicians in the ceramicslaboratory, or those in the pilot coke oven area who,for example, clean their own work areas, or thetechnicians in the canning kitchen who maintain andclean their equipment at the end of test runs, or thestoreroom attendants attached to the accountingdepartment who clean up their areas. In addition,Division 4 employees perform all the construction,installation,and maintenance of glass apparatus atthe center,using tools such astorches, pliers;.-files,cutoff wheels, and soldering equipment. Division I 1ceramicstechnicians mix and.form refractingmateri-als and, utilizing, a bricklayer's skill, lay-the brick intosimulated furnace walls. This, group alsoassistsDivision 8 technicians in the replacement of refracto-ry linings in various pieces of pilot equipment.Further, Division 8 technicians have laid tile in thecenter's lockerroom, and Division I I -technicians haveengaged in painting.Moreover, welding, soldering,and brazing operationsare, and' havebeen,performedby technicians in Division"8 and ' 18 as'-well as byDivision 6 welders who, in addition to performingroutine maintenance welding work, also have workedsideby side, with, and under the, direction " of,technicians on various experimental equipment; andprojects. In 'performing their - overlapping ' work,moreover, the technicians and Division 6 employeesoften perform the same type of work,utilize the sametools, and work under common supervision.The portion, of time which Division 6 employeesspend working on R and D'' equipment and/or withtechnicians or professional employees on experimen-tal processes or projects apparently varies accordingto job classification and the type of experimentalwork involved. The testimony of a Division 6electrician reveals, for example, that he spends about20 percent of his time working with technicians ontheir projects, and that during this time, he makeschanges and adjustments on the equipment used forthose projects, and that he has collaborated withtechnicians in making up drawings for such equip-ment. On the other hand, a Division 6 pipefittertestified that he has spent approximately 50 percent ofhis time performing pipefitting work on R and Dprojects for technicians or engineers. The 42 machin-istsin Division 6, however, spend only 10-20 percentof their time on pure maintenance work, while theremaining 80-90 percent is involved in the design andmodifications of R and D equipment on variousprojects.The close coordination and cooperation whichexists between Division 6 employees and the techni-cians also exists between the technicians in the variousdivisions in the center, including those in the facilitieslocated at Monroeville, Universal, and Murrysville,who also collaborate in the designing and construc-tion of R and D projects and equipment which theyalsomaintain and repair without assistance fromDivision 6 employees, using "craftsmen's" tools andequipment.The record further shows that the Employer has,over the years, permanently transferred many Divi-sion 6 employees to other jobs in other divisions andlocations throughout the center in addition to those 60DECISIONSOF NATIONALLABOR RELATIONS BOARDtemporarily transferred or assigned forxthe purpose ofaugmentingthe technicians and professional employ-ees of other divisions, While much of the R and Dwork is performed at the Monroeville facility,definitive projectsusing experimental equipment alsoare conducted at' the nearby Murrysville facility,where two Division 6 employeesassistDivision 5technicians iii modifying and maintaining the equip-ment used there, and at the Universal facility, wherenineDivision 6'employees are located. Regardless oflocation, `however, all of the center's approximately1,500 employees share substantially the same workingconditions and`enjoy common conditions of employ-ment and fringe benefits.In ;view of the integrated functional and operationalnature,of the Employer's operation, the 'interchangeof work-'and personnel between technicians of thevariousdivisions, the routine contact with andinterrelationship of work duties between the,techni-cians and Division 6yemployees who augment the Rand D work of; the former by ' participating in suchworkat the three facilities named above, the perform-ance of many of. the traditional mai'fiteriance func-tions ' by technicians ` 1who utilize many of the sameprocedures and tools' as, Division 6 employees, thecommon supervision, then permanent transfers' of,Division 6 employees °to other jobs in other divisionsthroughout the center, and'the sharing- of commonconditions of, employment, we are persuaded that anyseparate;i community of interest which the "craft" or"maintenance" employees might., enjoy,, has beenlargely submerged into the broader community ofinterestswhich 'those employees share with other.center employees..nFurther,, we -find that the foregoingconsiderationspreclude the establishment of a separate appropriateunit on either a maintenance or a departmental,basis,and that the evidence has not sufficiently, establisheda craft grouping of Division 6 or, other .employees,thereby negating the constitution of a separateappropriate unitonthat basis.Based upon our evaluation of the facts of this case,we conclude that the unit sought by Petitioner is notcomposed of a. distinct and homogeneous group ofemployees with interests, separate from.. those of other-employees- and, therefore, is not anappropriate: unit.Accordingly, we shall dismiss the petition.-I11ORDERIT IS HEREBY-ORDERED that the petition filed hereinbe, and, it herebyis, dismissed.